Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016072154 (hereafter JP ‘154) in view of JP 2008293786 (hereafter JP ‘786). 
Claim 1:	JP ‘154 discloses a nonaqueous electrolyte secondary battery porous layer comprising: 
a resin (e.g., a polyolefin resin); and
  	a filler (e.g., am inorganic filler), 
the nonaqueous electrolyte secondary battery porous layer having a thickness of less than 8.0 um (paragraph [0091]). See also entire document.
JP ‘154 does not disclose that the nonaqueous electrolyte secondary battery porous layer having a surface roughness (Ra) of not more than 0.098 µm.
Specifically, JP ‘786 discloses that the separator has a surface roughness (Ra) of 15 nm to 30 nm (which equates to 0.015 µm to 0.030 µm), which is not more than 0.098 µm (paragraphs [0011]-[0014] and [0028]-[0029]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of JP ‘154 with the surface roughness of JP ‘786.
One having ordinary skill in the art would have been motivated to make the modification to provide a separator having a large number of fine holes (small hole diameter) on the surface of the separator that would have increased the retention amount of electrolyte solution into the separator, thus providing a secondary battery having a high life performance.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein JP ‘154 further discloses that a content ratio of the resin is not less than 40 weight% and not more than 80 weight%, where 100 weight% represents the total weight of the nonaqueous electrolyte secondary battery porous layer (paragraph [0031]).
Claim 5:	 The rejection of claim 5 is as set forth above in claim 1 wherein JP ‘154 further discloses that the resin is at least one selected from the group consisting of a polyolefin, a (meth)acrylate-based resin, a fluorine-containing resin, a polyamide-based resin, a polyester-based resin, and a water-soluble polymer (paragraph [0030], lines 270-274)).
Claim 6:	The rejection of claim 6 is as set forth above in claims 2 and 4 wherein JP ‘154 further discloses that the polyamide-based resin is an aramid resin (e.g., polyaramid)(paragraph [0030], lines 270-274).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the JP ‘154 combination further discloses a nonaqueous electrolyte secondary battery laminated separator comprising: 
a polyolefin porous film (i.e. a porous substrate film containing a polyolefin resin); and  
the nonaqueous electrolyte secondary battery porous layer according to claim 1 (i.e. a porous layer), the nonaqueous electrolyte secondary battery porous layer being formed on at least one surface of the polyolefin porous film (paragraph [0017]).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein the JP ‘154 combination discloses an  nonaqueous electrolyte secondary battery member comprising: 	
a positive electrode (of JP ‘154); 
the nonaqueous electrolyte secondary battery porous layer according to claim 1; and a negative electrode (of JP ‘154), 
the positive electrode, the nonaqueous electrolyte secondary battery porous layer, and the negative electrode being arranged in this order (JP ‘154, paragraph [0018]).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein the JP ‘154 combination discloses a nonaqueous electrolyte secondary battery (of JP ‘154, line 10) comprising: 
the nonaqueous electrolyte secondary battery porous layer according the JP ‘154 combination. 
Claim 10: 	The rejection of claim 10 is as set forth above in claims 1 and 7 wherein the JP ‘154 combination discloses nonaqueous electrolyte secondary battery member comprising: (of JP ‘154)
a positive electrode;
the nonaqueous electrolyte secondary battery laminated separator according to the JP ‘154 combination);
and a negative electrode, (of JP ‘154) 
the positive electrode, the nonaqueous electrolyte secondary battery laminated 
separator, and the negative electrode being arranged in this order (JP ‘154, paragraph [0018]). 
Claim 11:	The rejection of claim 11 is as set forth above in claims 1 and 7 wherein the JP ‘154 combination discloses nonaqueous electrolyte secondary battery comprising: 
the nonaqueous electrolyte secondary battery laminated separator according to the JP ‘154 combination.
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein JP ‘786 discloses that the nonaqueous electrolyte secondary battery porous layer has a surface roughness (Ra) of not more than 0.082 um.
Specifically, JP ‘786 discloses that the separator has a surface roughness (Ra) of 15 nm to 30 nm (which equates to 0.015 µm to 0.030 µm), which is not more than 0.098 µm (paragraphs [0011]-[0014] and [0028]-[0029]). See also entire document.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016072154 (hereafter JP ‘154) in view of JP 2008293786 (hereafter JP ‘786) as applied to claim 1above, and further in view of Murata et al. (US 2015005054).
JP ‘154 and JP ‘786 are as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	The JP ‘154 combination does not disclose out of particles of the filler, a proportion of particles having a particle diameter of not less than 1.0 um is not more than 5.0%, where 100% represents the total number of particles of the filler.
Murata et al. disclose a nonaqueous electrolyte secondary battery porous layer (paragraph [0069] wherein out of particles of the filler, a proportion of particles having a particle diameter of not less than 1.0 um is not more than 5.0%, where 100% represents the total number of particles of the filler (paragraphs [0073]-[0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous layer of the JP ‘154 combination in light of the teaching of Murata et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a porous layer that would have suppressed thermal shrinkage at high temperatures even if the porous layer is thin (paragraph [0078].

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016072154 (hereafter JP ‘154) in view of JP 2008293786 (hereafter JP ‘786) as applied to claim 1 above, and further in view of Honda et al. (US 20150236323).
JP ‘154 and JP ‘786 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 4:	The JP ‘154 combination does not disclose that a weight per unit area per one nonaqueous electrolyte secondary battery porous layer is not less than 0.5 g/m2 and not more than 2.5 g/m2.
	Honda et al. disclose that a weight per unit area per one nonaqueous electrolyte secondary battery porous layer is not less than 0.5 g/m2 and not more than 2.5 g/m2 (see Table 2, Whole Coating Amount).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous layer of the JP ‘154 combination in light of the teaching of Honda et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a separator for a non-aqueous secondary battery that would have had excellent adhesion to electrodes and ensured favorable ion permeability and handling property (paragraph [0025]).

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729




/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729